Citation Nr: 0005503	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  94 - 46 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to an effective date prior to June 5, 1998 for 
the assignment of a rating in excess of 50 percent for post-
traumatic stress disorder, to include on an extraschedular 
basis. 

Entitlement to a total disability rating based on 
unemployability due to service-connected disability during 
the period from May 31, 1991 to June 5, 1998.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1992 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied entitlement to a rating in 
excess of  50 percent for post-traumatic stress disorder 
(PTSD).  Thereafter, the veteran appealed a rating decision 
of November 1994 which denied entitlement to a total 
disability rating based on unemployability due to service-
connected disability and which determined that clear and 
unmistakable error (CUE) had not been committed in certain 
prior rating decisions in failing to infer and adjudicate the 
issue of entitlement to a total disability rating based on 
unemployability due to service-connected disability.  A Board 
decision of April 29, 1998, denied the appeal brought upon a 
claim of clear and unmistakable error (CUE) in certain rating 
decisions prior to the unappealed Board decision of April 
1991 and in the rating decisions of April 1992 and January 
1994.  The appellant was given appropriate written notice of 
those adverse determinations and of his right to appeal those 
decisions to the United States Court of Appeals for Veterans 
Claims (Court). 

In addition, the Board decision of April 29, 1998, remanded 
the issues of entitlement to a rating in excess of 50 percent 
for PTSD and entitlement to a total disability rating based 
on unemployability due to service-connected disability to the 
RO for further development of the evidence, to include a VA 
psychiatric evaluation and medical opinion.  The RO was 
further directed to adjudicate those claims initially raised 
by the appellant's attorney in his Notice of Disagreement 
received in June 1994, including claims of entitlement to a 
rating in excess of 50 percent for PTSD on an extraschedular 
basis under the provisions of  38 C.F.R. § 3.321(b)(1) and of 
entitlement to service connection for anxiety, substance 
abuse, and a dysthymic disorder as secondary to his service-
connected PTSD, to include consideration under the principles 
enunciated by the Court in  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Thereafter, the RO was directed to readjudicate 
the issues of a rating in excess of 50 percent for PTSD and 
of entitlement to a total disability rating based on 
unemployability due to service-connected PTSD in light of the 
determinations reached with respect to the pending and 
unadjudicated claims of entitlement to an extraschedular 
evaluation for PTSD under the provisions of  38 C.F.R. 
§ 3.321(b)(1) and the claim for entitlement to service 
connection for anxiety, substance abuse, and a dysthymic 
disorder as secondary to service-connected PTSD.  

While this appeal was thus in Remand status, a rating 
decision of March 1999 granted a schedular evaluation of 100 
percent for PTSD, effective June 5, 1998; determined that 
such total schedular disability was permanent in nature; and 
granted entitlement to Dependents' Educational Benefits under 
the provisions of  38 U.S.C.A., Chapter 35 (1999).  That 
action constitutes a total grant of the appeal for a rating 
in excess of  50 percent for PTSD as of the effective date of 
that grant and subsequently.  

In addition, the March 1999 rating action rendered moot the 
claim for a total rating based on unemployability due to 
service-connected disability as of June 5, 1998, under the 
authority of  Vettese v. Brown,  7 Vet. App. 31, 34-35 (1994) 
and VAOPGCPREC 6-99.  However, the Board concludes that the 
claim of entitlement to a total disability rating based on 
unemployability due to service-connected disability from May 
31, 1991, to June 5, 1998, remains in appellate status before 
the Board.  

The rating decision of March 1999 further denied an inferred 
claim of entitlement to special monthly compensation based 
upon the need for aid and attendance or by reason of being 
housebound under the provisions of  38 U.S.C.A. §§ 1114(l) 
and (s), and denied service connection for anxiety and a 
dysthymic disorder as secondary to service-connected PTSD, 
and denied entitlement to service connection for alcoholism 
and a substance abuse disorder as secondary to service-
connected PTSD.  Although the appellant was notified of those 
determinations and of his right to appeal by RO letter of 
April 12, 1999, a May 1999 letter from his attorney stated 
that "as the RO has recently granted [the appellant] 100 
percent schedular, [the appellant] disputes only the 
effective date."  

The Board finds that such statement, together with the 
absence of a Notice of Disagreement as to the other issues 
denied in the March 1999 rating decision, and the additional 
written statement that the appellant specifically waives the 
right to have the [RO] prepare any subsequent Supplemental 
Statement of the Case(s), Rating Decision(s), Decisional 
Officer Decision(s), Compensation and Pension Examinations, 
and any other action by this agency prior to the transfer of 
the veteran's claims folder to the BVA, constitutes a 
withdrawal or abandonment of the claims of entitlement to 
special monthly compensation based upon the need for aid and 
attendance or by reason of being housebound under the 
provisions of  38 U.S.C.A. §§ 1114(l) or (s); the claim of 
entitlement to service connection for anxiety and a dysthymic 
disorder as secondary to service-connected PTSD; and the 
claim of entitlement to service connection for alcoholism and 
substance abuse disorder as secondary to service-connected 
PTSD.  Accordingly, the Board will not address those issues.

The Board limits its consideration herein to the issues 
stated on the title page of this decision.


FINDINGS OF FACT

1.  The appellant's claim for a rating in excess of 50 
percent for PTSD, received at the RO on May 31, 1991, is 
plausible because the appellant asserted that his service-
connected disability had increased in severity and submitted 
evidence in support of that claim. 

2.  The appellant's claim for a total disability rating based 
on unemployability due to service-connected disability (VA 
Form 21-8940), received at the RO on March 7, 1994 is 
plausible because the appellant asserted that his service-
connected mental disability had increased in severity and had 
rendered him incapable of securing and following a 
substantially gainful occupation.  

3.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

4.  A rating decision of March 1999 granted a schedular 100 
percent disability rating for PTSD, conceded permanence, and 
granted Dependents' Educational Assistance benefits (Chapter 
35), effective June 5, 1998, the date of the last VA 
examination of the appellant, thereby granting the benefit 
sought on appeal and rendering the claim for a total 
disability rating based on unemployability moot as of that 
date.

5.  Competent medical evidence, dated in December 1991, and 
in May and November 1993 and subsequently, shows that the 
veteran's PTSD and other diagnosed psychiatric disabilities 
were productive of no more than moderate impairment of 
social, occupational, or school functioning; competent and 
credible medical evidence, dated in November 1993, states 
that the veteran's psychiatric disability appears to be 
mostly due to his severe personality disorder.  

6.  Competent and credible medical evidence dated prior to 
and in March 1997 shows that the veteran was found on VA 
psychological examination to be competent and not 
unemployable; that the veteran was regularly attending 
college classes and interacting with students and faculty on 
a regular basis; and that the Axis IV psychosocial stressors 
attributed to the veteran on VA psychological and psychiatric 
examinations in March 1997 did not involve inservice trauma 
or PTSD symptomatology. 

7.  The medical and other evidence of record does not 
establish that, as a sole result of the veteran's service-
connected PTSD, his ability to establish or maintain 
effective or favorable relationships with people was more 
than considerably impaired or that reliability, flexibility 
and efficiency levels were so reduced by reason of 
psychoneurotic symptoms as to result in more than 
considerable industrial impairment such as to warrant 
assignment of a rating in excess of 50 percent at any time 
prior to June 5, 1998, under the criteria in effect prior to 
November 7, 1996.  

8.  The medical and other evidence of record does not 
establish that veteran's service-connected PTSD, standing 
alone, was productive of more than occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships such as to warrant assignment of a rating in 
excess of 50 percent at any time prior to June 5, 1998 under 
the criteria in effect on and after November 7, 1996. 

9.  The veteran was not assigned a 70 percent evaluation for 
his service-connected PTSD, nor was he shown to be 
unemployable as a result of a mental disorder, prior to 
November 7, 1996, under the provisions of  38 C.F.R. Part 4, 
§ 4.16(c) (1996).

10.  The veteran did not meet the minimum schedular 
requirements and was not otherwise shown to be unable to 
secure and maintain substantially gainful employment prior to 
June 5, 1998, under the provisions of  38 C.F.R. Part 4, 
§ 4.16(a) or(b) (prior to or on and after November 7, 1996).


CONCLUSIONS OF LAW

1.  The claim for an effective date prior to June 5, 1998, 
for assignment of a rating in excess of 50 percent for PTSD 
is well-grounded.  38 U.S.C.A. § 5108 (West 1991 & 
Supp.1998);  Proscelle v. Derwinski,  2 Vet. App. 629 (1992);  
Drosky v. Brown, 10 Vet. App. 251 (1997).

2.  The claim for a total disability rating based on 
unemployability due to service-connected disability between 
May 31, 1991 and June 5, 1998, is well grounded.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp.1998);  Proscelle v. Derwinski,  2 
Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. App. 251 
(1997); Suttmann v. Brown,  5 Vet. App. 127, 136 (1993);

3.  The criteria for a rating in excess of 50 percent for 
PTSD were not met prior to June 5, 1998, under the criteria 
in effect prior to or on and after November 7, 1996, nor was 
an extraschedular rating warranted for PTSD during that 
period.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  38 C.F.R. 
3.321(b)(1), Part 4, §§ 4.7, 4.125, 4.130, 4.132, Diagnostic 
Code 9411 (prior to or on and after November 7, 1996).

3.  The veteran was not assigned a rating in excess of 50 
percent for a mental disorder or other service-connected 
disability, nor was he unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities during the period from May 31, 1991, 
to June 5, 1998.  38 U.S.C.A. § 1155, 5107(a) (West 1991);  
38 C.F.R. Part 4, §§ 4.16(a),(b),(c) (prior to or on and 
after November 7, 1996.) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claims are plausible and 
are thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  A claim for an increased or total 
rating is generally well grounded when the appellant 
indicates that he has suffered an increase in disability and 
submits supporting evidence.  Proscelle v. Derwinski,  2 Vet. 
App. 629 (1992);  Drosky v. Brown, 10 Vet. App. 251 (1997);  
Suttmann v. Brown,  5 Vet. App. 127, 136 (1993);  Glover v. 
West,  No. 99-7015 (Fed.Cir.) August 2, 1999.  We further 
find that the facts relevant to the issues on appeal have 
been properly developed, and that the statutory obligation of 
VA to assist the veteran in the development of his claims has 
been satisfied.  38 U.S.C.A. §  5107(a)(West 1991). 

I.  Evidentiary and Procedural History

A review of the record shows that a Board decision of April 
1991 denied entitlement to a rating in excess of 30 percent 
for PTSD prior to March 9, 1990, and denied a rating in 
excess of 50 percent for PTSD thereafter.  That decision was 
not appealed to the United States Court of Appeals for 
Veterans Claims (Court) within the statutory period and 
became final. 

In a Statement in Support of Claim (VA Form 21-4138), 
received at the RO on May 31, 1991, the veteran reopened his 
claim for a rating in excess of 50 percent for PTSD, 
asserting that his condition had worsened; that he was 
currently being counseled at the Cleveland VetCenter; and 
that he wanted a VA disability compensation examination.

A June 1991 letter from a VA Vocational Rehabilitation 
Specialist stated that the veteran had reentered his pre-
Nursing program at Cuyahoga Community College in April 1989; 
that since that time his academic record had been very good 
and he had worked hard to achieve his grades; that the 
veteran has related to him PTSD symptoms, financial stresses 
and everyday pressures while attending classes; that he 
doubted that the veteran's current stress-related problems 
would allow him to work prior to completing his nursing 
program; and that he hoped that the veteran's motivation to 
assist others would eventually overcome his stress-related 
problems. 

A September 1991 letter from a social worker at the Cleveland 
VetCenter cited the veterans personal, social, marital, 
educational, military and occupational history; indicated 
that he had been married for 20 years and had five children; 
noted that he was doing "quite well" in a nursing program 
at Case Western Reserve University; acknowledged that on 
first contact the veteran appeared to have no psychological 
disorder, and that further assessment revealed no more than 
considerable social and occupational impairment; noted that 
the cessation of his frequent hospitalizations in March 1990 
suggested improvement in his condition; and expressed the 
opinion that he would benefit from further evaluation of his 
50 percent rating.  He noted that the veteran had retired in 
1985; that he currently received retirement benefits from the 
City of Cleveland; and that the veteran attributed his 
ongoing alcohol abuse as "mostly to sleep" but also to 
decrease the frequent intrusive memories of his Vietnam 
experience.  

A report of VA psychiatric examination, conducted in December 
1991, recounted the veteran's current complaints, as well as 
his personal, family, medical, military, and vocational 
history.  It was noted that the veteran last worked as a 
maintenance man in 1985, and reported that he stopped working 
due to stress.  The veteran stated that he had been 
hospitalized on five occasions for PTSD; that he was 
hospitalized for alcohol abuse in 1981 and in 1985; and that 
he was currently being seen for PTSD at the VAMC Brecksville.  
Mental status examination revealed that he had a slightly 
neglected appearance, showed overt depression with sad facial 
expressions, and exhibited a sense of a foreshortened future, 
anxiety with an exaggerated startle response, and tension 
when questioned about his Vietnam experiences.  His speech 
was logical and goal-directed, he established good rapport, 
he was functioning fairly well intellectually, his recent and 
remote memory were intact, and there was no evidence of 
delusions, hallucinations, or gross distortion of insight and 
judgment.  The diagnoses included Axis I: PTSD; alcohol 
abuse, by history, in remission; marijuana abuse, by history, 
in remission; Axis II: None; Axis IV: Stress, severe (4); and 
Axis V: moderate impairment of psychosocial functioning; 
Global Assessment of Functioning (GAF) score 60, indicative 
of moderate symptoms or moderate difficulty in social, 
occupational or school functioning.

A rating decision of January 1992 proposed to reduce the 
evaluation for the veteran's PTSD from 50 percent to 30 
percent disabling, and the veteran was notified of the 
proposed action.  

A January 1992 letter from a social worker at the Cleveland 
VetCenter stated that, while his prior letter in September 
1991 indicated that the veteran was improving, he had made a 
GPA of 1.5 in his last school semester.  He attributed that 
performance to the veteran's increasing symptomatology and 
medication dosages, as well as family pressure, and called 
attention to decreased social and industrial functioning as 
sufficient to warrant consideration of an increased 
disability rating. 

A rating decision of April 1992 determined that the proposed 
reduction in rating for the veteran's PTSD was not warranted, 
and confirmed and continued his 50 percent rating for PTSD.  
The veteran was notified in writing of that determination and 
of his right to appeal.  In December 1992, he filed a timely 
Notice of Disagreement with the denial of his claim for a 
rating in excess of 50 percent for PTSD, and a Statement of 
the Case was issued in February 1993.

Records contained in the veteran's Vocational Rehabilitation 
& Education (Chapter 31) folder show that the veteran began 
attending a Registered Nurse degree program at Cuyahoga 
Community College (CCC) in April 1989; that he attended 
school regularly until August 1991, when he entered the same 
program at Case Western Reserve University; and that in July 
1992, his case was reviewed because of his request for an 
extension of Chapter 31 Vocational Rehabilitation & 
Educational training benefits.  At that time, it was noted 
that the veteran would have used all but 1.5 months of 
Chapter 31 training in August 1992; that he had maintained a 
GPA in excess of 2.5 during the Spring semester after some 
adjustment problems in the Fall semester; that the veteran's 
nursing program was necessary to overcome his employment 
handicap; that he had demonstrated that he could handle his 
training and practicum; that he was scheduled to complete his 
program in June 1995; and that he would be employed at the 
Cleveland Clinic for two years after his graduation. 

In January 1993, the veteran submitted a Report of Attending 
Physician, completed by a physician at the VA Center for 
Stress Recovery in February 1986, and directed to the Public 
Employees Retirement System of Ohio (PERS).  That document 
diagnosed PTSD and indicated that the veteran exhibited, in 
varying degrees and at varying times, the symptoms and signs 
of his mental disorder; that he had been advised not to 
return to work until his symptoms had diminished and his 
functioning had improved; and that in his opinion the veteran 
was permanently incapacitated for duty and should be retired.  
That report did not address the veteran's 18-year history of 
alcoholism or his prior hospitalizations for detoxification 
and rehabilitation at the VAMC, Brecksville, in 1981 and 
1985. 

In addition, the veteran submitted a May 1987 Statement of 
Disability by a VA psychologist, who expressed the opinion 
that the veteran was permanently disabled for work due to 
PTSD symptomatology, and that such was likely to be a life-
long chronic condition.  

A January 1992 letter from a VA physician stated that the 
veteran was being treated for PTSD at the VetCenter and at 
the VA mental health clinic.

A cover letter from the veteran's service organization 
representative, dated in January 1993, indicated that the 
foregoing evidence [dated in February 1986, May 1987, and 
January 1992] was submitted in support of the veteran's claim 
for increased service-connected disability benefits.  

In his Substantive Appeal (VA Form 9), received in March 
1993, the veteran requested a personal hearing at the RO and 
a travel board hearing.  He further stated that his previous 
VA psychiatric examination was too short and was thus 
inadequate; that he had to discontinue his nursing program 
due to poor concentration; that he was continuing to receive 
treatment at the VetCenter and at the VA mental health 
clinic; and that he was entitled to a rating in excess of 50 
percent for PTSD.

VA outpatient clinic records dated in July 1992 show that the 
veteran was seen seeking a medication refill and complaining 
of increased alcohol intake and missing school classes.  The 
clinical impression was PTSD and alcohol abuse (binges), and 
it was recommended that the veteran stop drinking.  His 
request for sleeping medications was declined until his 
psychiatric medication regime was reinstituted.  He was again 
seen in November 1992, stating that he had dropped out of 
school, allegedly secondary to PTSD.  It was noted that he 
was followed at the VetCenter.  He complained of increased 
symptomatology, and was given medication refills. 

An undated letter from a social worker at the Cleveland 
VetCenter to Case Western Reserve University asked that the 
veteran be granted medical leave due to an exacerbation of 
PTSD symptoms.  A June 1992 letter from Case Western Reserve 
University notified the veteran that, as a result of his 
performance during the Spring semester 1992, he had been 
continued on academic probation for the Fall semester 1992.  
Other documents showed that the veteran had withdrawn from 
nursing classes in October and November 1992 based on 
"illness".

Letters to the veteran from the Agent Orange Administration, 
dated in July and August 1992, established an earlier 
disability onset date of December 1985, based upon 
certification of his date of state government retirement, for 
payment to the veteran of total disability benefits under the 
Agent Orange Veteran Payment Program Fund. 

The veteran resumed classes from February through June 1993 
at Cuyahoga Community College under the provisions of the 
Vocational Rehabilitation & Education (Chapter 31) program.

A report of VA psychological evaluation, conducted in May 
1993, cited the veteran's report of stressors, symptoms and 
treatment history, and noted that he had dropped out of 
"medical school" in November 1992, claiming that his 
initial attempts at clinical practice had proved too 
stressful.  He further related that his marital relationship 
was completely alienated, that he was isolated, and that he 
had not worked since 1987.  He underwent a battery of 
psychological testing, including the MMPI, the Beck 
Depression Inventory, the Mississippi Scale for Combat 
Stress, the Impact of Event Scale, and a clinical interview.  
It was reported that the test results were exaggerated, but 
were consistent with a history of treatment failure and his 
current presentation, and reflected a sense of depression and 
a display of distress.  His degree of disability was 
estimated as severe, although he remained competent to manage 
his funds.  The diagnoses included Axis I: chronic PTSD; 
alcohol abuse by history; Axis II: Antisocial features; Axis 
IV: Extreme; and Axis V: GAF score of 45, indicative of 
serious symptoms or any serious impairment in social, 
occupational or school functioning.

A report of VA psychiatric examination, conducted in May 
1993, cited a history of stressors, symptoms, unemployment 
since 1985, and [interrupted] school attendance, noting the 
veteran's statement that he quit school because he "could 
not handle it."  His current complaints included flashbacks, 
nightmares, concentration problems, depression, avoidant 
behaviors, easy irritation, intolerance, and frequent 
tearfulness.  Mental status examination revealed that he was 
cooperative, alert and well-oriented, with coherent and 
relevant speech.  His affect was labile and his mood tense, 
and he recounted past episodes of suicidal ideation and 
behaviors.  His cognition and memory were preserved, and 
calculation was well done.  Abstract thinking, insight and 
judgment were fair, and he was competent.  The diagnoses 
included Axis I: PTSD; History of substance abuse, alcohol 
and drugs; Axis II: Antisocial personality disorder (brought 
gun onto the premises); Axis IV: Moderate - marital 
separation - unable to hold a job; and Axis V: GAF score of 
60; moderate difficulty in social and occupational 
functioning.

A May 1993 letter to the veteran's representative from a 
social worker at the Cleveland VetCenter stated that the 
veteran continued to manifest PTSD symptomatology with 
fluctuating levels of intensity based upon his involvement in 
treatment; that his treatment contact had been sporadic due, 
in part, to intolerance of working on unresolved traumatic 
issues; and that he appeared to have deteriorated since March 
1992.  He further stated that even with regular treatment and 
medication, the veteran presented a more chronic level of 
PTSD than since 1980; that his school program provided him an 
opportunity to avoid his PTSD symptoms, his spouse, and 
occasionally his children; and that he might reach a level of 
decreased PTSD symptoms and increased social functioning, 
although his current prognosis was poor.  It is noted that 
the corresponding social worker had previously reported that 
he had not been involved with the veteran's treatment prior 
to March 1989.  

A rating decision of June 1993 confirmed and continued the 
veteran's 50 percent evaluation for PTSD.

A report of VA psychiatric examination, conducted in November 
1993, cited the veteran's complaint that VA forced him to 
retire in 1985 because of his inability to function; that he 
received Agent Orange benefits because VA told them he was 
totally disabled; and that he only got 50 percent disability 
because he is black.  He acknowledged a family history that 
included schizophrenia; that he had been married for 22 years 
and was "back-and-forth" with his wife; that he saw his 
military experiences in racial terms; that he acknowledged 
disciplinary and drug problems during and since service 
[cocaine, marijuana, speed, heroin]; that he was given 
retirement from his employment; and that his current 
medications included Trazodone, Vistaril, and Lorazepam.  The 
examining psychiatrist remarked upon the veteran wearing a 
black glove on his left hand, which the veteran related he 
did every November, ostensibly to "remember the way blacks 
were treated".  He asserted that he received treatment for 
PTSD every week, but had not gone during the current week 
because he "was not there the last time, I do not always 
go[,] it depends."  He further stated that he only drank 
when he could not get his medications, which he attributed to 
the fault of others in not having his medication available.  
He denied, "not very convincingly", that he used street 
drugs.  He was very angry regarding his disability, which he 
claimed should be higher, and stated that "the doctor at 
Wade Park [VA Medical Center] told [him] that blacks are only 
given 30 percent disability because they are born with stress 
and they are not given as much disability as whites."  

The VA psychiatric examiner stated that throughout the 
examination, it was very obvious that the veteran was 
obsessively preoccupied with the issue of discrimination of 
blacks and whites.  He noted that, while the record showed a 
history of PTSD, the current examination revealed a very 
severe paranoid personality disorder.  The veteran was 
considered competent.  The diagnoses included Axis I: PTSD by 
history; history of alcohol and drug abuse claimed by veteran 
to be "under control"; Axis II: Paranoid personality, 
severe; Axis IV: [No entry]; and Axis V: GAF score of 55 to 
60, indicative of moderate symptoms or moderate impairment in 
social, occupational or school functioning.  The examining 
psychiatrist stated that, "[T]he disability mostly appear[s] 
due to his severe personality disorder." 

A rating decision of January 1994 confirmed and continued the 
veteran's 50 percent evaluation for PTSD, the rating board 
noting that the veteran's personality disorders were not 
considered disabilities under applicable legislation 
providing for payment of VA disability compensation benefits.  
Another Supplemental Statement of the Case was issued.  

In March 1994, the veteran appointed a private attorney as 
his representative.  On March 7, 1994, he filed VA Form 21-
8940 seeking a total disability rating based on 
unemployability due to service-connected disability.  That 
document disclosed that the veteran last worked as a 
maintenance man with a municipal housing authority in 
November 1985; that he had not attempted to obtain employment 
since that date; and that he reported no physician's 
treatment or hospitalizations within the past year.  In 
addition, he filed claims for service connection for a 
disability without identifying the disability in question; 
for a rating in excess of 50 percent for PTSD, although that 
issue was already in appellate status; for an extraschedular 
evaluation for his service-connected PTSD; for service 
connection for depression and anxiety as secondary to PTSD; 
service connection for substance abuse, including alcoholism; 
for a permanent and total disability rating for pension 
purposes; and a claim of clear and unmistakable error in 
certain prior rating decisions.  

In June 1994, the veteran submitted a Notice of Disagreement 
purporting to take issue with the rating decision of January 
1994 continuing the denial of his claim for a rating in 
excess of 50 percent for PTSD, a claim which was then in 
appellate status.  In addition, that Notice of Disagreement 
stated that the veteran sought benefits as set out in his 
prior claim of March 1990, as supplemented by a subsequent 
claim submitted in March 1994.  The March 1994 filing sought 
service connection for unstated disabilities; a rating in 
excess of 50 percent for PTSD, although that issue was 
already in appellate status; entitlement to an extraschedular 
evaluation for his service-connected PTSD; service connection 
for depression and anxiety as secondary to PTSD; service 
connection for substance abuse, including alcoholism, as 
secondary to PTSD; and a claim of clear and unmistakable 
error in prior rating decisions.  In addition, it was 
asserted that the veteran disagreed with "all denials of 
benefits to which he or she [sic] may be entitled, including 
those benefits which have not been specifically identified 
but should reasonably have been inferred by the VA."  
Further, the veteran was said to claim entitlement to service 
connection for all such unidentified benefits.  It was 
indicated that, if the veteran was not granted a schedular 
100 percent rating and unemployability from December 1985, 
the veteran requested a Statement of the Case.  

As of the date of receipt of the Notice of Disagreement in 
June 1994, the only issue which had been adjudicated, denied, 
appealed, and placed in proper appellate status was that of a 
rating in excess of 50 percent for PTSD.  The RO regarded 
that Notice of Disagreement as without effect with respect to 
pending and unadjudicated issues.

In July 1994, the veteran submitted a June 1994 report from a 
private clinical psychologist who expressed the opinion that 
the veteran had been unemployable since November 1985.  That 
report indicated that the corresponding psychologist had not 
clinically interviewed the veteran; had not reviewed the 
veteran's medical records apart from those selected by his 
private attorney; made no mention of the veteran's Axis II 
diagnoses which included severe paranoid personality and 
antisocial personality disorder; appeared to be unaware of 
the veteran's extensive period of alcohol and substance abuse 
and evidence that such abuse was continuing; and failed to 
weigh the impact of those conditions upon the veteran's 
employability or to state that such had no impact. 

A rating decision of November 1994 continued the denial of a 
rating in excess of 50 percent for PTSD; denied a total 
disability rating based on individual unemployability due to 
service-connected disability; and denied any prior clear and 
unmistakable error in failing to infer the issue of total 
disability rating based on individual unemployability due to 
service-connected disability.  A Supplemental Statement of 
the Case was issued addressing the appeal for a rating in 
excess of 50 percent for PTSD.  By RO letter of December 
1994, the veteran was informed of the denial of the claim for 
a total disability rating based on unemployability due to 
service-connected disability; and of the denial of the claim 
of clear and unmistakable in certain prior rating decisions 
concerning the failure to address the issue of total 
disability rating based on unemployability due to service-
connected disability, and was notified of his right to appeal 
those determinations.

In December 1994, the veteran submitted a Substantive Appeal 
(VA Form 9), with attachments, which purported to perfect the 
veteran's appeals for a rating in excess of 50 percent for 
PTSD and for a total rating based on unemployability due to 
service-connected disability; and of clear and unmistakable 
error concerning the failure to address the issue of total 
disability rating based on individual unemployability due to 
service-connected disability.  That document again stated 
that the veteran disagreed with "all denials of benefits to 
which he or she [sic] may be entitled, including those 
benefits which have not been specifically identified but 
should reasonably have been inferred by the VA."  Further, 
the veteran was said to claim entitlement to service 
connection for all such unidentified benefits.

The RO accepted the VA Form 9 received in December 1994 as a 
Notice of Disagreement with the November 1994 rating decision 
denying a total disability rating based on unemployability 
due to service-connected disability and the denial of clear 
and unmistakable error in prior rating decisions concerning 
the failure to address the issue of total disability rating 
based on unemployability due to service-connected disability.  
A Supplemental Statement of the Case was issued in March 1995 
addressing those issues and the issue of a rating in excess 
of 50 percent for PTSD.

RO requests for outpatient treatment records from the VAMC, 
Brecksville, subsequent to November 1992 yielded no 
additional records that had not already been secured.  
Efforts to obtain records from Cuyahoga Metropolitan Housing 
Authority (CMHA), the agency which employed the veteran prior 
to his retirement, and from Public Employees Retirement 
System of Ohio (PERS), the agency paying retirement benefits 
to the veteran, were unavailing.  The veteran was notified of 
the difficulty in obtaining those records, and his assistance 
was solicited.  A Supplemental Statement of the Case was 
issued in June 1995 addressing the three issues in appellate 
status. 

A VA Form 21-4192 from CMHA, the veteran's last employer, 
received in June 1995, stated that the veteran last worked in 
November 1985; and that he was placed on disability 
retirement with benefits payable through PERS. 

A letter from PERS, received in October 1995, included a 
report of medical examination from a VA physician, dated in 
April 1986, who indicated that the veteran was presumed to be 
physically or mentally incapacitated permanently due to 
chronic severe PTSD, a dysthymic disorder, paranoid 
[personality] traits, and alcohol abuse, in remission, and 
should be retired for disability.  Another report of medical 
examination from a VA physician, dated in May 1987, indicated 
that the veteran was presumed to be physically or mentally 
incapacitated permanently due to chronic PTSD, a dysthymic 
disorder, and alcohol abuse, and should be retired for 
disability.  The letter from PERS stated that the documents 
provided were all the records pertaining to the veteran's 
retirement.  A Supplemental Statement of the Case was issued 
in March 1996, and a Substantive Appeal ( VA Form 9) was 
received in March 1996 and accepted as timely by the RO.  

VA outpatient clinic records dated in March 1996 show that 
the veteran's father and brother had died; that he had been 
off his medications for two months; and that he needed 
medication refills.

A December 1996 letter to the veteran from a counseling 
psychologist in VA's Vocational Rehabilitation & Counseling 
Division informed him he had been approved to receive 
Vocational Rehabilitation & Educational (Chapter 31) benefits 
for a BA in Psychology program at Ursuline College, beginning 
January 1997 and continuing on a term-to-term basis through 
August 1998.  He was informed that the following schedule 
would permit him to obtain the 36 hours he needed to graduate 
within the remaining benefit period available to him: from 
January 1997 to May 1998 at  3/4 time; from August  to December 
1998 at  1/2 time; that he will have used 50 weeks at 3/4 time 
and 23 weeks at 1/2 time; and that his use of Chapter 31 
benefits would continue to be monitored.  

In February 1997, the veteran was awarded Vocational 
Rehabilitation & Educational (Chapter 31) benefits for a BA 
in Psychology program at Ursuline College at the  3/4 time rate 
(9 credit hours), beginning January 1997 and continuing 
through May 1997. 

VA outpatient clinic records dated in February 1997 indicate 
that the veteran had gotten very angry with the reporting 
physician because he had failed to write a letter that the 
veteran demanded two years previously when the veteran was 
not in treatment with him and the physician felt that he 
could not validly comment on what had taken place.  During 
the interview, the veteran stated that he wanted to see 
another physician because the reporting physician did not 
"believe in the diagnosis of PTSD" and that there were 
racial reasons why he was only getting 30 [sic] percent while 
white men with PTSD were getting a higher rating.  He was 
referred to the VetCenter for counseling.

By RO letter of January 1997, the veteran was asked to 
identify any private physicians who had treated him for his 
mental condition, and to complete medical record release 
authorizations for those physicians.  

A March 1997 letter from Walter P. Knake, Jr., a private 
psychologist, indicated that he had seen the veteran since 
April 1996, and that the veteran had asked that he submit a 
letter to VA.  He stated that the veteran had been assigned a 
diagnosis of PTSD; that he had been placed on disability from 
his job; that the veteran continued to experience 
symptomatology associated with the PTSD diagnosis; that it 
was the writer's professional opinion that the veteran was 
unemployable at the present time; that he met the criteria 
for a 100 percent schedular evaluation for his PTSD; and that 
his level of psychological functioning, which he defined as 
his GAF score, was 3.5 [sic].

A report of VA psychological evaluation, conducted in March 
1997, noted that the examiner had reviewed the claims folder 
and previous reports of psychological evaluation and 
psychiatric examinations, and found the history offered by 
the veteran to be consistent with his previous reports and 
the previous diagnoses.  The veteran currently lived with his 
wife and three children, his daughter having recently moved 
from the house.  He recounted being verbally explosive, harsh 
and given to angry outbursts with his family, and noted 
recent stressors which included the deaths of his brother and 
father within two weeks of each other, and his mother having 
cancer.  He stated that he retired because of problems with 
explosiveness, suspiciousness, and hypervigilance that caused 
a poor work performance and caused people to fear him.  He 
related classic PTSD symptomatology, indicated that he was 
seeing a private psychologist approximately once every two 
weeks, denied using alcohol or street drugs, and stated that 
he had not attempted to work since his 1985 retirement, 
feeling that he could not interact appropriately with others.  

Test results were consistent with feelings of depression, 
insecurity, poor self-confidence and self-esteem, feelings of 
inferiority, a disrupted thinking process, confusion, 
preoccupation with odd and obscure incidents, and more than 
the usual amount of suspiciousness and odd incidents than 
might be expected.  His ability to achieve and maintain good 
social relationships and to retain employment were described 
as severely impaired.  The reporting VA psychologist stated 
that the veteran was both competent and employable, and could 
continue to slowly achieve rehabilitative gains.  The 
diagnoses included Axis I: PTSD, chronic; Axis II: Major 
depressive disorder, recurrent and moderate; Axis IV: 
Psychosocial Stressors: bereavement, unemployment, poverty 
and family problems; and Axis V: GAF, current 45; past year, 
45, indicative of serious symptoms or serious impairment in 
social, occupational or school functioning.

A report of VA psychiatric examination, conducted in March 
1997, cited the examiner's review of the veteran's claims 
folder, and his personal, legal, psychiatric, and substance 
abuse history; his past occupational experience; and noted 
the recent deaths of his father and brother, his wife's 
chronic illness and inability to walk, and his mother's 
cancer.  He complained of depression, avoidant behaviors, 
suicidal ideation, insomnia, outbursts of temper, easy 
irritability, detachment and difficulty concentrating, and 
recurrent distressing dreams.  He alleged that he stayed in 
his basement all the time; that he did not want to go out; 
and that he wanted to isolate himself because his PTSD 
symptoms were very severe. 

Mental status examination disclosed that the veteran appeared 
haggard and disheveled, and showed mild psychomotor 
retardation; that he was oriented as to person and place, but 
not to time; that his affect was inappropriate and his memory 
for recent or remote events was patchy; that he admitted 
suicidal, homicidal, and paranoid ideation; that he was 
withdrawn, lacked self-esteem, self-confidence, and 
motivation, and had poor impulse control; that judgment and 
insight were impaired; that intellectual functioning was 
average, and that his concentration was poor.  The diagnoses 
included Axis I: PTSD, severe, chronic; recurrent depression 
with psychotic features; history of alcohol abuse, history of 
drug abuse (cocaine and marijuana; Axis II: Rule out 
antisocial personality disorder; Axis IV: Psychosocial 
Stressors: severe: no gainful employment, history of alcohol 
and drug abuse, death of his father and brother, financial 
problems, wife has chronic debilitating disease; Axis V: GAF, 
current and past year 45, indicative of serious symptoms or 
serious impairment in social, occupational or school 
functioning.

Records contained in the veteran's Vocational Rehabilitation 
& Education folder (Chapter 31) show that the veteran 
continued to pursue his educational program at Ursuline 
College from August to December 1997, maintaining a three-
quarter time course load (9 hours); and that his attendance 
continued uninterrupted.  

A December 1997 report of contact with the veteran prepared 
by a counseling psychologist in VA's Vocational 
Rehabilitation & Counseling Division indicated that he had 
spoken with the veteran; that the veteran expected to 
graduate in May 1998 rather than in December 1998; that 
changes in his schedule would be needed; and that he wanted 
to be paid continuously.  He was informed that written 
verification would be needed.  A VA Form 119, Report of 
Contact, dated in January 1998, indicated that a discussion 
with the veteran's counseling psychologist revealed that the 
veteran had continuously attended school on a full time basis 
except for some interruptions caused by deaths of close 
family members; that he was progressing well and receiving 
good grades; that the veteran would have used the maximum of 
96 months upon completion of his Bachelor's Degree in 
Psychology; that at that time he would be qualified for over 
200 jobs; and that his curriculum required regular 
interaction with faculty and students.  

A Supplemental Statement of the Case was issued in January 
1998 addressing the issues of a rating in excess of 50 
percent for PTSD; a total disability rating based on 
unemployability due to service-connected disability; and 
clear and unmistakable error concerning the failure to 
address the issue of total disability rating based on 
individual unemployability due to service-connected 
disability in rating decisions prior to and after the Board 
decision of April 1991. 

Records contained in the veteran's Vocational Rehabilitation 
& Education folder (Chapter 31) show that the veteran 
continued to pursue his BA degree in Psychology program at 
Ursuline College from December 1997 through May 1998, his 
scheduled date of graduation; and that he maintained a three-
quarter time course load (9 hours).  At that time, the 
veteran had used a total of 96 hours of Vocational 
Rehabilitation (Chapter 31) benefits, including 60 hours in 
his previous Nursing and other programs.

Another VA Form 9 was received in February 1998 waiving the 
veteran's previous requests for RO or travel board hearings; 
waiving initial RO review of additional evidence submitted; 
waiving the right to receive any additional Supplemental 
Statements of the Case; and seeking a schedular 100 percent 
rating for PTSD, a total disability rating based on 
unemployability due to service-connected disability, and an 
effective date in accordance with law and regulations.  In 
addition, that document again stated that the veteran 
disagreed with "all denials of benefits to which he (or she) 
[sic] may be entitled, including those benefits which have 
not been specifically identified but should reasonably have 
been inferred by the VA."  Further, the veteran was said to 
claim entitlement to service connection for all such 
unidentified benefits.

The veteran's appeal came before the Board in April 1998, at 
which time the Board denied the claims of clear and 
unmistakable error in certain prior rating decisions by the 
RO which failed to infer and adjudicate the issue of a total 
disability rating based on unemployability due to service-
connected disability prior to or after the Board decision of 
April 1991.  The Board also remanded to the RO for 
adjudication the issues of entitlement to a extraschedular 
evaluation for PTSD under the provisions of  38 C.F.R. 
§ 3.321(b)(1); entitlement to service connection for anxiety, 
substance abuse, and a dysthymic disorder as secondary to 
service-connected PTSD under the provisions of  38 C.F.R. 
§ 3.310(a) (1997), including consideration under the 
principles enunciated by the Court in  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995); and readjudication of the claims for 
entitlement to a rating in excess of 50 percent for PTSD; and 
entitlement to a total disability rating based on 
unemployability due to service-connected PTSD in light of the 
determinations reached with respect to the currently pending 
and unadjudicated claims of entitlement to entitlement to a 
extraschedular evaluation for PTSD under the provisions of  
38 C.F.R. § 3.321(b)(1) and the claim for entitlement to 
service connection for anxiety, substance abuse, and a 
dysthymic disorder as secondary to service-connected PTSD.

A May 1998 letter to the veteran's attorney from Walter P. 
Knake, Jr., a private psychologist, stated that he was 
writing at the veteran's request; that he had reviewed the 
data contained in a packet of information provided by the 
veteran's attorney; and that there was enough information in 
that packet of information to warrant the veteran's receipt 
of a schedular 100 percent evaluation.  He further stated 
that he continued to see the veteran; that the veteran was 
mistrustful and not very comfortable around other people; 
that he exhibited intense withdrawal and social isolation; 
and that he related a range of symptomatology associated with 
PTSD.  He stated that it was his professional opinion that 
the veteran was unemployable and deserved a 100 disability 
rating.  

Another VA psychiatric examination was conducted on June 5, 
1998.  At that interview, the veteran submitted a letter in 
which he reiterated his past statements concerning the 
severity of his PTSD symptomatology; expressed concern about 
the safety of his family; and stated that he doesn't 
associate with his neighbors; that he had not allowed a 
visitor other than another veteran into his house in over 20 
years; that he isolated himself from everyone and spent most 
of his time in his basement; and that over the years several 
of his physicians had expressed the opinion that he was 
totally disabled due to his PTSD.  He asked that he be 
permitted to tape record the psychiatric interview.

The report of VA psychiatric examination conducted in June 
1998 cited the veteran's statements that he graduated from 
high school, had one year of college, and took up nursing at 
Case Western Reserve College, but did not go through with it.  
He related that he began drinking at age 16, drank heavily 
and used marijuana and cocaine while in service, but had 
discontinued the use of alcohol, cocaine, marijuana, and 
tobacco.  He recounted his history of traumatic stressors 
while in Vietnam, became angry, and started to cry.  He had 
been married for 27 years, but reported that he did not have 
an intimate relationship with his spouse.  His prior 
treatment history was noted, including repeated 
hospitalizations for detoxification and at the Center for 
Stress Recovery, and he recounted his PTSD symptomatology in 
detail, including the assertion that he stayed in his 
basement and refused to be with other people.  He was 
accompanied by his mother and was very angry, agitated and 
tearful, stating that he was tired of telling the same 
stories over and over.

Mental status examination disclosed that the veteran was well 
oriented and cooperative; that his speech was coherent and 
relevant, and that his affect was appropriate.  He appeared 
very nervous and anxious, and his mood was depressed.  His 
memory for recent and remote events was fair, intellectual 
function was average, and he denied suicidal or homicidal 
ideation.  He could subtract serial seven's from 100, and 
knew the names of some past presidents.  While his insight 
and judgment were impaired, he was capable of managing his 
funds in his own best interest.  The diagnoses were: Axis I: 
PTSD; alcohol dependence, by history; marijuana and cocaine 
abuse, by history; nicotine dependence, by history; Axis II: 
None; Axis IV: Psychosocial Stressors: severe: traumatic 
experience in Vietnam; no gainful employment; addiction 
consequences; legal history; marital difficulties; Axis V: 
GAF, current and past 45, indicative of serious symptoms or 
serious impairment in social, occupational or school 
functioning.  The examiner expressed her opinions that the 
veteran continued to have classic symptoms of PTSD; that he 
had severe impairment of social and industrial adaptability; 
and that his depression and anxiety were symptoms of his 
PTSD.  She further expressed the opinion that his substance 
abuse was secondary to his PTSD, but noted that the veteran 
had been sober for the past six to seven years.  

A rating decision of March 1999 granted a schedular 100 
percent disability rating for PTSD, effective June 5, 1998, 
the date of the VA examination showing that the schedular 
criteria for that rating were met.  In addition, that rating 
decision determined that such total schedular disability was 
permanent in nature; and granted entitlement to Dependents' 
Educational Benefits under the provisions of  38 U.S.C.A., 
Chapter 35 (1999).  

The rating decision of March 1999 further determined that the 
veteran was not entitled to an extraschedular evaluation for 
PTSD under the provisions of  38 C.F.R. § 3.321(b)(1); that 
the veteran was not entitled to special monthly compensation 
based upon the need for aid and attendance or by reason of 
being housebound under the provisions of  38 U.S.C.A. 
§§ 1114(l) or (s); that the veteran was not entitled to 
service connection for anxiety and a dysthymic disorder as 
secondary to service-connected PTSD; that the veteran was not 
entitled to service connection for alcoholism and substance 
abuse disorder as secondary to service-connected PTSD; and 
that the veteran was not entitled to a total disability 
rating based on unemployability due to service-connected 
disability between May 31, 1999 and June 5, 1999.  The 
veteran was notified of those determinations and of his right 
to appeal by RO letter of April 12, 1999, and a Supplemental 
Statement of the Case was issued in April 1999 addressing the 
issue of a rating in excess of  50 percent for PTSD.  

On May 5, 1999, another Substantive Appeal (VA Form 9) was 
submitted, with additional documents and materials attached, 
including a duplicate of the VA form 9 submitted in February 
1998.  The Substantive Appeal of May 5, 1999 stated that it 
was submitted in response to the Supplemental Statement of 
the Case issued in April 1999.  In the accompanying 
documents, it was stated that "[t]he SSOC of March 30, 1999 
which increased [the appellant's] schedular to 100 percent 
effective June 5, 1998 did so based on a VA examination done 
on that date"[,] and that "as the RO has recently granted 
[the appellant] 100 percent schedular, [the appellant] 
disputes only the effective date [sic]."  It was further 
indicated that the veteran continued his appeals for a total 
disability rating based on unemployability due to service-
connected disability and the claims of clear and unmistakable 
error in prior rating decisions by the RO which failed to 
infer and adjudicate the issue of a total disability rating 
based on unemployability due to service-connected disability 
prior to or after the Board decision of April 1991.  The 
Board notes that the claims of clear and unmistakable error 
in certain prior rating decisions by the RO were denied by 
the Board in its April 1998 decision.

Additional documents submitted with the veteran's May 5, 1999 
Substantive Appeal included a statement that "The subject 
veteran specifically WAIVES the following: (1) the sixty (60) 
day waiting period to comment on any additional information 
contained in the Supplemental Statement of the Case. (2) the 
sixty (60) day period to submit additional information or 
evidence in response to the Supplemental Statement of the 
Case. (3) any prior request(s) for a hearing before a [RO] 
and/or BVA hearing officer. (4) the right to have the [RO] 
prepare any subsequent Supplemental Statement of the Case(s), 
Rating Decision(s), Decisional Officer Decision(s), 
Compensation and Pension Examinations, and any other action 
by this agency prior to the transfer of the Veteran's claims 
folder to the BVA (emphasis in original)." 


II.  Analysis

The Board construes the above-cited Substantive Appeal (VA 
Form 9) filed on May 5, 1999 and the accompanying statement 
that "as the RO has recently granted [the appellant] 100 
percent schedular, [the appellant] disputes only the 
effective date[,]" as a Notice of Disagreement with the 
effective date of the assignment of the 100 percent schedular 
evaluation for the veteran's service-connected PTSD.  The 
Court has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  Cf. Swan v. 
Derwinski,  1 Vet. App. 20, 20-23 (1990).  Where a claimant 
has filed a NOD as to an RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, . . .does not 
abrogate the pending appeal.  AB v. Brown,  6 Vet. App. 35, 
38 (1993).  The Board finds that the claim for a rating in 
excess of  50 percent for PTSD encompasses a claim for all 
potentially available higher ratings, including the maximum 
schedular rating; that the assignment of a schedular 100 
percent rating, effective more than seven years after the 
date of the reopened claim for a rating in excess of 50 
percent for PTSD does not represent the maximum available 
benefit; that no final decision has been rendered as to the 
reopened claim for increase; and that the claim remains open 
as to the issue of a effective date prior to June 5, 1998 for 
assignment of a schedular 100 percent disability rating for 
PTSD.  

Further, the Court has held that even after a claimant files 
a Substantive Appeal, and before the Board renders a 
decision, he or she can present to the Board his or her 
version of the issues and that, if both VA and the claimant 
have fulfilled their respective obligations, the points at 
issue should be defined and refined for the Board to review 
and resolve.  Stuckey v. West,  No. 96-1373 (U.S. Vet. 
App. Nov. 17, 1999).  The Court compared that process to the 
pleading system of trial courts, with VA guiding the claimant 
and his representative to identify, with some degree of 
specificity, the sources of his dissatisfaction with the RO 
decision, and noted that it was the responsibility of both VA 
in the SOC and the appellant in the substantive appeal to 
identify issues of fact and law.  Stuckey, No. 96-1373 (U. S. 
Vet. App. Nov. 17, 1999).  

In addition, the Board notes that the Supplemental Statement 
of the Case issued in April 1999 includes a citation of all 
pertinent law and regulations pertaining to effective dates, 
as well as the newly revised criteria for evaluating mental 
disabilities which became effective November 7, 1996, and 
that the appellant has waived any additional Supplemental 
Statements of the Case, rating decisions, decisional officer 
decisions, compensation and pension examinations, and any 
other action by the agency prior to the transfer of the 
veteran's claims folder to the BVA.  Accordingly, the Board 
finds that the veteran will not be prejudiced by its 
addressing the issue of an effective date prior to June 5, 
1998, for assignment of a schedular 100 percent rating for 
PTSD without a further remand to the RO.  

With respect to the issue of a total rating based on 
unemployability due to service-connected disability, a VA 
General Counsel Opinion (VAOPGCPREC 6-99), dated June 7, 
1999, stated, inter alia, that because a 100 percent 
schedular rating and a total disability rating under  
38 C.F.R. Part 4, § 4.16(a) each reflect unemployability, if 
an individual has a 100 percent schedular rating, a 
determination that the individual is unemployable as a result 
of service-connected disabilities under § 4.16(a) is 
unnecessary to adequately compensate the individual and is 
superfluous.  In other words, VA can find the veteran to be 
totally disabled either under the rating schedule or, if the 
veteran does not meet the criteria for a 100 percent 
schedular rating but is in fact unemployable, under 
§ 4.16(a).  

Accordingly, it was held that a claim for a total disability 
rating based on individual unemployability for a particular 
service-connected disability may not be considered when a 
schedular 100 percent rating is already in effect for another 
service-connected disability.  It was further held that no 
additional monetary benefit would be available in the 
hypothetical case of a veteran having one service-connected 
disability rated 100 percent under the rating schedule and 
another, separate disability rated totally disabling due to 
individual unemployability under  38 C.F.R. Part 4, 
§ 4.16(a).  Further, the availability of additional 
procedural protections applicable under  38 C.F.R. § 3.343(c) 
in the case of a total disability rating based on 
unemployability would not provide a basis for consideration 
of a rating under § 4.16(a) where a veteran already has a 
service-connected disability rated 100 percent disabling 
under the rating schedule.  See VAOPGCPREC 6-99.

In view of the RO's determination that the veteran is 
entitled to a schedular 100 percent disability rating for his 
service-connected PTSD, effective June 5, 1998, the Board 
does not reach the issue of entitlement to a total disability 
rating based on unemployability due to service-connected 
disability on and after June 5, 1998.  Rather, the Board 
finds the appeal as to that issue moot as of June 5, 1998.  
See Vettese v. Brown,  7 Vet. App. 31, 34-35 (1994); 
VAOPGCPREC 6-99.  However, that determination does not 
dispose of the issue of entitlement to a total disability 
rating based on unemployability due to service-connected 
disability from May 31, 1991, the date of receipt of the 
veteran's reopened claim for a higher disability rating for 
his service-connected PTSD, or some earlier effective date, 
under all applicable law and regulations.  

Entitlement to an Effective Date Prior to June 5, 1998 for 
Assignment of a Schedular 100 Percent Evaluation for PTSD or 
For a Total Disability Rating Based on Unemployability Due to 
Service-Connected Disability

The medical evidence in this appeal has been described in 
full and will be cited by reference, but not reiterated, in 
this portion of the decision.  The record shows that service 
connection for PTSD was established, effective March 1, 1986, 
and a 30 percent evaluation was assigned for that disability. 

The Board decision of April 1991 denied entitlement to a 
rating in excess of  30 percent for PTSD prior to March 9, 
1990, and denied a rating in excess of  50 percent for PTSD 
thereafter.  Implicit in that appellate decision was a 
determination that the veteran's disability did not meet the 
schedular criteria then in effect for any of the higher 
ratings available for that disability, including the 70 
percent evaluation required for consideration under  
38 C.F.R. § 4.16(c), or a schedular 100 percent evaluation as 
provided in  38 C.F.R. Part 4, § 4.132, Diagnostic Code 9411 
(prior to November 7, 1996), including any of the three 
independent criteria required for a 100 percent PTSD rating.  
That decision was not appealed to the United States Court of 
Appeals for Veterans Claims (Court) within the statutory 
period and became final.

On May 31, 1991, the veteran reopened his claim for a rating 
in excess of 50 percent for PTSD.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, that claim for increase 
has remained at issue since received in May 1991, and the 
Board will review the medical evidence of record as it 
pertains to that disability from the date of receipt of the 
veteran's reopened claim. 

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  This 
veteran has appealed the RO's rating action of May 1991 which 
denied a rating in excess of 50 percent for his service-
connected PTSD.  

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, including 
PTSD.  61 Fed. Reg. 52,695 (1996).  On and after that date, 
all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed 
Reg. 52,700 (1996), now codified at 38 C.F.R. §§ 4.125-
4.130).  The new criteria for evaluating service-connected 
psychiatric disability are codified at newly designated 
38 C.F.R. § 4.130.  61 Fed. Reg. 52,700-1 (1996).  The new 
rating criteria are sufficiently different from those in 
effect prior to November 7, 1996, that the RO and the Board 
are required to evaluate the veteran's service-connected PTSD 
by applying the criteria contained in the VA Schedule for 
Rating Disabilities related to psychiatric disability as it 
was in effect prior to November 7, 1996, as well in 
accordance with the revised criteria that became effective on 
that date.  Karnas, at 311.  The record shows that the RO has 
done so.  

VA's Schedule for Rating Disabilities in effect prior to 
November 7, 1996 provides that the evaluation of 
psychoneurotic disorders, including PTSD, is based upon a 
General Rating Formula for Psychoneurotic Disorders codified 
under  38 C.F.R. Part 4, § 4.132.  Under those criteria, a 50 
percent evaluation for PTSD is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment, while a 70 percent evaluation is 
warranted for PTSD where the ability to establish and 
maintain effective and favorable relationship with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment.  A 100 
percent evaluation is warranted for PTSD where the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
or totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy result in profound retreat from mature 
behavior, or the claimant is demonstrably unable to obtain or 
retain employment.  38 C.F.R. Part 4, §  4.132, Diagnostic 
Code 9411 (in effect prior to November 7, 1996).

Effective November 7, 1996, mental disorders, such as PTSD, 
are now assigned disability ratings based on a General Rating 
Formula for Mental Disorders described at  38 C.F.R. Part 4, 
§ 4.130 (1999).  That formula provides that occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships will be rated as 70 percent 
disabling.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name will be 
rated as 100 percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (1998).

During the pendency of this appeal, the formula for 
evaluating PTSD changed, as described above.  Following the 
Board's remand in April 1998, the RO re-evaluated the 
veteran's case under both the old and the new criteria, 
reviewing all VA psychiatric examinations, psychological 
testing, and other records, and determined that a rating in 
excess of the currently assigned 50 percent disability rating 
was not warranted given the veteran's symptomatology.  In 
cases such as this, the Board also considers both the old and 
new rating formulas for evaluation of acquired psychiatric 
disorders, including PTSD, and applies the formula which is 
most favorable to the claimant.  Karnas, at 470.  Since this 
case was reopened in May 1991, application of the criteria in 
effect prior to November 7, 1996, would encompass 
consideration of his claim under the provisions of  38 C.F.R. 
§ 4.16(c), in effect prior to November 7, 1996.  Apart from 
that, the Board finds that the outcome of the veteran's 
appeal would not be changed by application of either the old 
or the new criteria, and the Board has considered both in its 
review of the evidence and determination.  

The Board's review of the medical record in this case shows, 
in pertinent part, that the veteran was enrolled in a pre-
nursing program at Cuyahoga Community College in April 1989; 
that his academic record had been very good; that he had been 
married for 20 years and had five children; that in addition 
to PTSD symptoms, he experienced financial stresses and 
everyday pressures while attending classes; that he 
subsequently transferred to a degree program in Nursing at 
Case Western Reserve University, where he was doing "quite 
well"; that an assessment revealed no more than considerable 
social and occupational impairment; that the cessation of his 
frequent hospitalizations in March 1990 suggested improvement 
in his condition; and that he attributed his ongoing alcohol 
abuse as "mostly to sleep", while also citing frequent 
intrusive memories of his Vietnam experience.  The Board 
notes that the veteran was not considered unemployable and 
that there is no indication that vocational rehabilitation 
was considered infeasible.

Records contained in the veteran's Vocational Rehabilitation 
& Education folder (Chapter 31) show that in July 1992, his 
case was reviewed because of a request that he be granted an 
extension of Chapter 31 Vocational Rehabilitation & 
Educational training benefits; that he had maintained a GPA 
in excess of 2.5 during the Spring semester after some 
adjustment problems in the Fall semester; that the veteran's 
nursing program was necessary to overcome his employment 
handicap; that he had demonstrated that he could handle his 
training and practicum; that he was scheduled to complete his 
program in June 1995; and that he would be employed at the 
Cleveland Clinic for two years after his graduation.  

Although the veteran has contended that he has been unable to 
hold a job since 1985, the reports of VA psychiatric 
examination in December 1991 and in May 1993 show that on 
each occasion his Global Assessment of Functioning (GAF) 
score was shown to be 60, indicative of moderate symptoms or 
moderate difficulty in social, occupational or school 
functioning.  The Board further notes that while both 
examination reports show diagnoses of alcohol abuse, in 
remission or by history, VA outpatient treatment records 
dated in July 1992 establish that the veteran's alcohol abuse 
was not, in fact, in remission.  To the contrary, the veteran 
reported increased alcohol intake and missing classes, with 
an indication of medication noncompliance, and the diagnoses 
included alcohol abuse (binges).  Further, while stating on 
the examination interview in May 1993 that he had quit school 
because he "could not handle it", the veteran failed to 
note that he had resumed classes in February 1993, and was 
attending college classes on a regular basis at the time of 
that examination.  Although it is contended on appeal that 
the listed Axis IV stressors in May 1993 included marital 
separation and "unable to hold a job", those stressors were 
described as moderate, and the VA psychiatric examiner did 
not himself conclude that the veteran was unable to hold a 
job; rather, a GAF score of 60 was assigned, and the examiner 
noted only moderate difficulty in social and occupational 
functioning. 

While the report of VA psychological evaluation in May 1993 
cited the veteran's assertions that his marital relationship 
was completely alienated, that he was isolated, and that he 
had dropped out of school in November 1992, there was no 
corresponding recognition that the veteran's spouse was 
chronically disabled and unable to walk; that his claimed 
isolation was mitigated by his regular school attendance and 
interaction with faculty and students; or that he had resumed 
classes in February 1993 and was attending classes at the 
time of that evaluation.  The Board has considered the weight 
to be associated with the assigned GAF score of 45 in light 
of the interviewer's reliance upon veteran history, his 
indication that the psychological test results were 
exaggerated and reflected a display of distress, and his 
failure to appreciate the fact of the veteran's selective or 
inaccurate presentation of the facts.  In addition, in 
assessing the weight to be accorded those opinions, the Board 
has taken into consideration the more extensive medical 
specialist training received by those physicians serving as 
VA psychiatric examiners. 

The Board further notes that, while the reports of VA 
psychiatric examination and psychological testing and 
evaluation in May 1993 both diagnosed an anti-social 
personality disorder in the veteran, neither attempted to 
distinguish the resulting symptomatology from that of the 
veteran's service-connected PTSD, or offered an opinion as to 
the degree to which that condition contributed to the 
veteran's social and industrial impairment, and another VA 
psychiatric examination was obtained. 

On a subsequent VA psychiatric examination in November 1993, 
the examiner cited the veteran's anger regarding his 
disability and his assertion that he "only drinks if [he 
can't] get [his] medication", and stated that the veteran's 
claim that he did not use street drugs was "not very 
convincing."  He further found that the current examination 
revealed a very severe paranoid personality disorder, and 
that the veteran was obsessively preoccupied with the issue 
of discrimination of blacks and whites.  The diagnoses 
included Axis I: PTSD by history; history of alcohol and drug 
abuse claimed by veteran to be "under control"; Axis II: 
Paranoid personality, severe; no Axis IV diagnosis; and an 
Axis V: GAF score of 55 to 60, indicative of moderate 
symptoms or moderate impairment in social, occupational or 
school functioning, and that "[T]he disability mostly 
appear[s] due to his severe personality disorder." 

The Board is precluded from differentiating between the 
symptomatology attributable to a nonservice-connected 
disability and that attributable to a service-connected 
disability in the absence of medical evidence making such 
distinction.  However, the Board may not ignore such 
distinctions where they are based upon competent medical 
evidence included in the record.  Mittleider v. West,  11 
Vet. App. 181, 182 (1998).  The Board accepts as accurate the 
cited findings and assigned GAF scores on VA psychiatric 
examinations in December 1991, in May 1993, and in November 
1993 that the veteran's psychiatric disability was manifested 
by moderate social and industrial impairment, or moderate 
symptoms or moderate impairment in social, occupational or 
school functioning, and the specific findings in November 
1993 that a significant portion of such disability was 
attributable to his nonservice-connected personality 
disorders.  In addition, the Board notes that a report of VA 
outpatient interview in February 1997 shows that the veteran 
continued to express the obsessive racial ideation previously 
identified and associated with his diagnosed paranoid 
personality disorder, citing his statement that that there 
were racial reasons why he was only getting 30 [sic] percent 
while white men with PTSD were getting a higher rating.  In 
addition, the Board has considered the fact that the report 
of VA psychiatric examination in November 1993 diagnosed PTSD 
only by history.

While the June 1994 report from a private clinical 
psychologist expressed her opinion that the veteran had been 
unemployable since November 1985, that report indicated that 
the author had not clinically interviewed the veteran; had 
not reviewed the veteran's medical records apart from those 
selected by his private attorney; made no mention of the 
veteran's Axis II diagnoses which included severe paranoid 
personality and antisocial personality disorder; appeared to 
be unaware of the veteran's extensive period of alcohol and 
substance abuse and indications that such abuse was 
continuing; failed to distinguish or discuss symptomatology 
stemming from psychiatric disability other than PTSD; and 
failed to weigh the impact of those conditions upon the 
veteran's employability or to state that such had no impact.  
In addition, that report focused primarily upon medical 
evidence of the veteran's condition during the period from 
November 1985 through July 1988, and provided a rather 
cursory treatment of evidence dated in June 1991, January 
1992, and VA reports in May 1993, which did not support her 
view that the veteran was unemployable.  In fact, none of the 
VA psychiatrists who examined the veteran in December 1991, 
May 1993, and November 1993 found the veteran to be 
unemployable.  The Board finds, for the reasons stated, that 
the June 1994 report from a private clinical psychologist is 
entitled to only limited weight in assessing the degree of 
the veteran's psychiatric disability stemming from his 
service-connected PTSD.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence, and to give sufficient reasons 
and bases for accepting or rejecting critical evidence, 
expert or otherwise.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990);  Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991); reconsidered, 1 Vet. App. 406 (1991).  For the 
reasons and bases set forth above, the Board's review of the 
evidence submitted from the date of the veteran's reopened 
claim through the receipt of the June 1994 report from a 
private clinical psychologist does not establish that the 
disability resulting from the veteran's service-connected 
PTSD was more than moderate during that period; that a rating 
in excess of 50 percent is warranted during that period; or 
that the veteran was unemployable as a result of his service-
connected mental disorder at any time during that period.

Thereafter, VA outpatient clinic records dated in March 1996 
show that the veteran's father and brother had died; that he 
had been off his medications for two months; and that he 
needed medication refills.  As previously noted, subsequent 
entries in February 1997 show that the veteran continued to 
express racially-oriented ideation associated with his 
diagnosed paranoid personality disorder. 

The record further shows that the veteran was awarded 
Vocational Rehabilitation & Educational (Chapter 31) benefits 
to pursue a Bachelor's Degree in Psychology program at 
Ursuline College; beginning January 1997 and continuing 
through August 1998; and that he began that program at the 
three-quarter time rate (9 credit hours) in January 1997. 

A March 1997 letter from a private psychologist, written at 
the veteran's request, indicated, in pertinent part, that he 
had seen the veteran since April 1996; that the veteran had 
been assigned a diagnosis of PTSD and continued to experience 
PTSD symptomatology; and that it was his professional opinion 
that the veteran was unemployable at the present time and met 
the criteria for a 100 percent schedular evaluation for his 
PTSD.  He estimated the veteran's level of psychological 
functioning, which he defined as his GAF score, as 3.5 [sic].

However, a report of VA psychological evaluation, also 
conducted in March 1997, noted that test results were 
consistent with feelings of depression, insecurity, poor 
self-confidence and self-esteem, feelings of inferiority, a 
disrupted thinking process, confusion, preoccupation with odd 
and obscure incidents, and more than the usual amount of 
suspiciousness and odd incidents than might be expected.  
While the veteran's ability to achieve and maintain good 
social relationships and to retain employment was described 
as severely impaired, the reporting VA psychologist stated 
that the veteran was both competent and employable, and could 
continue to slowly achieve rehabilitative gains.  The 
diagnoses included Axis I: PTSD, chronic; Axis II: Major 
depressive disorder, recurrent and moderate; Axis IV: 
Psychosocial Stressors: bereavement, unemployment, poverty 
and family problems; and Axis V: GAF, current 45; past year, 
45, indicative of serious symptoms or serious impairment in 
social, occupational or school functioning.  

On VA psychiatric examination on June 5, 1998, the veteran 
again asserted that he isolated himself from everyone and 
spent most of his time in his basement, failing to inform the 
examiner that he had continuously attended college in a 
Bachelor's Degree program from January 1997 though the date 
of examination.  He had been married for 27 years, but 
reported that he did not have an intimate relationship with 
his spouse, failing to acknowledge that his spouse had 
suffered a chronic disabling disease, Guillain-Barre` 
Syndrome, since 1979, with paralysis of the lower 
extremities.  Mental status examination disclosed that, while 
the veteran appeared very nervous and anxious, his mood was 
depressed, and his insight and judgment were impaired, he 
remained well oriented and cooperative; speech was coherent 
and relevant; affect was appropriate; memory for recent and 
remote events was fair; intellectual function was average, 
calculation was intact; he denied suicidal or homicidal 
ideation; and he competent and capable of managing his funds 
in his own best interest.  The diagnoses included were: Axis 
I: PTSD; alcohol dependence, by history; marijuana and 
cocaine abuse, by history; Axis IV psychosocial stressor were 
described as severe: traumatic experience in Vietnam; no 
gainful employment; addiction consequences; legal history; 
marital difficulties; Axis V: GAF, current and past 45, 
indicative of serious symptoms or serious impairment in 
social, occupational or school functioning.  In addition, the 
examiner expressed her opinions that the veteran continued to 
have classic symptoms of PTSD; that he had severe impairment 
of social and industrial adaptability; that his depression 
and anxiety were symptoms of his PTSD; and that his substance 
abuse was secondary to his PTSD, while noting that the 
veteran had been sober for the past six to seven years.  On 
the basis of that examination report, a schedular 100 percent 
evaluation was granted, effective June 5, 1998, the date of 
that examination.  Therefore, the Board's consideration on 
appellate review must necessarily be directed toward finding 
evidence showing that the criteria for a schedular 100 
percent evaluation, to include all ratings in excess of 50 
percent, were met prior to June 5, 1998.

The Board notes that neither the private nor the VA 
psychological evaluation reports in March 1997 addressed the 
fact that the veteran was then attending classes at the 
three-quarter time rate at Ursuline College pursuing a 
Bachelor's Degree in Psychology, and further notes that the 
report of VA psychological testing identified the veteran's 
psychosocial stressors as bereavement, unemployment, poverty 
and family problems, rather than stressors associated with 
service trauma or PTSD symptomatology.  

To the same point, the March 1997 report of VA psychiatric 
examination cited the veteran's personal, legal, psychiatric, 
and substance abuse history; noted the recent deaths of his 
father and brother, his wife's chronic illness and inability 
to walk, and his mother's cancer, and recounted the veteran's 
assertions that he stayed in his basement all the time; that 
he did not want to go out; and that he wanted to isolate 
himself because his PTSD symptoms were very severe.  The 
diagnoses included Axis I: PTSD, severe, chronic; recurrent 
depression with psychotic features; history of alcohol abuse, 
history of drug abuse (cocaine and marijuana); Axis II: Rule 
out antisocial personality disorder; Axis IV: Psychosocial 
Stressors: severe: no gainful employment, history of alcohol 
and drug abuse, death of his father and brother, financial 
problems, wife has chronic debilitating disease; Axis V: GAF, 
current and past year 45, indicative of serious symptoms or 
serious impairment in social, occupational or school 
functioning.  None of those examination reports made any 
effort to verify or distinguish any symptomatology stemming 
from the veteran's personality disorders from his PTSD 
symptomatology, although most of his disability was reported 
to be due to his paranoid personality disorder on VA 
psychiatric examination in November 1993. 

However, the cited report of VA psychiatric examination in 
March 1997 also failed to acknowledge or take into 
consideration the fact that the veteran was then attending 
regular classes at the three-quarter time rate at Ursuline 
College; and associated the veteran's psychosocial stressors 
with having no gainful employment, history of alcohol and 
drug abuse, death of his father and brother, financial 
problems, [and] wife has chronic debilitating disease, rather 
than stressors associated with service trauma or PTSD 
symptomatology.  To the same point, the Board notes that both 
the veteran's assertions that he stayed in his basement all 
the time and did not want to go out, and the reported 
clinical finding that he was not oriented as to time; that 
his memory for recent or remote events was patchy; and that 
his concentration was poor are inconsistent with the 
veteran's contemporaneous attendance at Ursuline College, and 
his creditable academic performance in his Bachelor's Degree 
program. 

The Board is mindful that the Court has acknowledged 
arguments to the effect that "the skills needed to attend 
school are different from the skills needed to compete 
successfully in the workplace."  Washington v. Derwinski,  1 
Vet. App. 459, 465 (1991).  However, in Washington, the Court 
noted that there was no evidence in the record that the 
veteran was successfully pursuing his studies, while in the 
instant appeal, documentary evidence of such success is 
specific, extensive, and easily quantified.

To that particular point, records contained in the veteran's 
Vocational Rehabilitation & Education folder (Chapter 31) 
show that he continued to pursue his educational program at 
Ursuline College from August to December 1997, maintaining a 
three-quarter time course load (9 hours); and that the 
veteran expected to graduate in May 1998 rather than in 
December 1998.  Further, in January 1998, the veteran's 
counseling psychologist revealed that the veteran had 
continuously attended school on a full time basis except for 
some interruptions caused by deaths of close family members; 
that he was progressing well and receiving good grades; that 
a maximum of 96 months would have been used upon completion 
of his Bachelor's Degree in Psychology; that at that time he 
would be qualified for over 200 jobs; and that his curriculum 
required regular interaction with faculty and students.  
These facts directly contradict the May 1998 letter from the 
veteran's private psychologist to the effect that the veteran 
exhibits intense withdrawal and social isolation.  Further, 
the documented fact that the veteran has spent years pursuing 
academic goals in the classroom, meeting his classes in a 
timely fashion, having regular interaction with faculty and 
other students, and earning good grades calls into question 
such findings on VA examination as "not [oriented] as to 
time"; that his "memory for recent or remote events was 
patchy"; and that his "concentration was poor", or that he 
"stayed in his basement all the time."  

The Board has assessed the credibility and weight to be given 
to the evidence added to the record since the private 
psychologist's report of June 1994, as required by Gilbert, 
id., at 57-58 (1990) and  Wood, id., at 192 (1991).  While 
the Board does not take the position that the veteran's years 
of attending college classes are dispositive of the issue of 
employability, it notes that the record contains competent 
evidence from counseling psychologists and other Vocational 
Rehabilitation specialists pertaining to the veteran's 
status; that those individuals monitored the veteran's 
progress in his Vocational Rehabilitation program on an on-
going basis; and that such evidence documents that the 
veteran successfully pursued vocational rehabilitation 
training from 1989 to December 1998 except for brief periods 
brought on by a renewal of the veteran's alcoholic binges and 
medication noncompliance, and subsequently by serious illness 
and death in the veteran's immediate family.  Further, the 
record shows that the veteran's academic progress and grades 
were variously characterized as "very good", "working 
hard", "doing quite well", "attend[s] school regularly", 
"progressing well", and that he was "receiving good 
grades."  In addition, the Board attaches substantial weight 
to evidence of the veteran's leaving his home on a regular 
basis for class attendance, meeting classes and scheduled VA 
examinations in a timely manner, having regular interaction 
with faculty and other students in his Bachelor's Degree 
program, and earning good grades, and finds that such 
militates against a conclusion that the veteran has social 
and industrial impairment or inadaptability which is severe 
in degree, or which would warrant assignment of a rating in 
excess of 50 percent for PTSD.  

To the contrary, the Board finds that the veteran's PTSD 
symptomatology is largely self-reported, not witnessed or 
clinically observed; that there is a great reliance on the 
veteran's symptom reports as to the degree of his impairment, 
his activities in his home, the nature of his relationship 
with family members, and his claimed isolation; and that the 
veteran's symptomatology appears to become most severe at 
those times when he is undergoing psychiatric evaluation for 
compensation purposes.  Further, while unemployability is 
reported to be among the veteran's psychosocial stressors, 
there is no evidence that the veteran is concerned about his 
unemployed status or that he currently seeks or has sought 
employment, and his VA Form 21-8940 states clearly that he 
has not sought employment since November 1985.  While the 
Board may not substitute its judgment for competent medical 
evidence contained in the record, the Board is charged with 
the duty to assess the credibility and weight to be given to 
the evidence, and to give sufficient reasons and bases for 
accepting or rejecting critical evidence, expert or 
otherwise.  Gilbert, id., at 57-58 (1990);  Wood, id., at 192 
(1991).

For the reasons stated, the Board finds that the record in 
this case does not establish that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was more than considerably impaired or that 
reliability, flexibility and efficiency levels were so 
reduced by reason of psychoneurotic symptoms as to result in 
more than considerable industrial impairment such as to 
warrant assignment of a rating in excess of 50 percent at any 
time prior to June 5, 1998, under the criteria in effect 
prior to November 7, 1996.  Nor does that record establish 
the presence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships such as 
to warrant assignment of a rating in excess of 50 percent at 
any time prior to June 5, 1998 under the criteria in effect 
on and after November 7, 1996. 

Further, the record, taken in its entirety, does not 
establish that the veteran's ability to establish and 
maintain effective and favorable relationship with people was 
so severely impaired, or that his psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment in the ability to obtain and retain employment 
such as to warrant a 70 percent evaluation at any time prior 
to June 5, 1998, under the criteria in effect prior to 
November 7, 1996. 

Neither does the evidence of record demonstrate a level of 
occupational and social impairment, with deficiencies in 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships such as to warrant 
assignment of an increased rating of 70 percent disabling at 
any time prior to June 5, 1998, under the criteria in effect 
on and after or to November 7, 1996. 

As entitlement to a 70 percent evaluation for PTSD is not 
demonstrated under the criteria in effect prior to November 
7, 1996, and unemployability was not demonstrated prior to 
June 5, 1998, the Board does not reach the issue of 
entitlement to a total disability rating based on 
unemployability under the provisions of  38 C.F.R. Part 4, 
§ 4.16(c).  That regulation, also in effect prior to November 
7, 1996, requires that the claimant's only service-connected 
disability be a mental disorder assigned a 70 percent 
evaluation, and that such mental disorder preclude the 
claimant from securing a substantially gainful occupation.  
As the veteran did not meet the criteria for a 70 percent 
evaluation for his PTSD, and there was no credible showing of 
unemployability at any time prior to June 5, 1998, no basis 
for consideration under that regulation was established.  

The Board has also considered the veteran's entitlement to a 
schedular 100 percent evaluation in light of the fact that 
the criteria provided under  38 C.F.R. Part 4, § 132, 
Diagnostic Code 9411, in effect prior to November 7, 1996, 
are each independent bases for granting a 100 percent rating.  
See  Johnson v. Brown,  7 Vet. App. 95, 97 (1994).  However, 
a schedular 100 percent evaluation for PTSD under the 
provisions of  38 C.F.R. Part 4, § 132, Diagnostic Code 9411 
requires competent medical evidence showing that the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or demonstrating totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy result 
in profound retreat from mature behavior, or establishing 
that the claimant is demonstrably unable to obtain or retain 
employment.  The veteran does not meet, and has not met, any 
of the independent bases for granting a 100 percent rating at 
any time prior to June 5, 1998 under the criteria set out in  
38 C.F.R. Part 4, § 132, Diagnostic Code 9411, in effect 
prior to November 7, 1996.  

For the reasons and bases discussed at length earlier in this 
analysis, neither does the record demonstrate total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name such as to 
warrant a schedular 100 percent disabling under  38 C.F.R. 
Part 4, §  4.130, Diagnostic Code 9411 at any time prior to 
June 5, 1998.

Rather, the several reports of VA psychiatric examinations 
from the date of the veteran's reopened claim in May 1991 to 
March 1997 show only moderate symptoms or moderate difficulty 
in social, occupational or school functioning; a report of VA 
psychological testing and evaluation in March 1997 stated 
that the veteran was both competent and employable; and the 
report of VA psychiatric examination in March 1997 disclosed 
serious symptoms or serious impairment in social, school, or 
school functioning without distinguishing the symptomatology 
associated with the veteran's documented diagnoses of PTSD, 
recurrent depression with psychotic features, history of 
alcohol and drug abuse, and anti-social personality disorder.  
The Board notes that the only VA psychiatric examination 
which provided such a distinction found that the veteran's 
psychiatric disability 
"mostly appear[s] due to his severe personality disorder." 

The veteran has also advanced additional arguments in support 
of his claim for a schedular 100 percent rating prior to June 
5, 1998, or a total rating based on unemployability due to 
service-connected disability under the provisions of  
38 C.F.R. Part 4, § 4.16(a) and (b) prior to June 5, 1998.  

Under the provisions of  38 U.S.C.A. § 5110(a) (West 1991& 
Supp. 1998) and  38 C.F.R. § 3.400 (1999), the effective date 
of an evaluation and award of VA disability compensation 
benefits based upon a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (1999).  The effective date of an 
evaluation and award of VA disability compensation benefits 
based upon a claim for increased disability compensation will 
be the earliest date that it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date; otherwise date of 
receipt of claim.  38 C.F.R. § 3.400(o)(2) (1999). 

The record shows that a final Board decision of April 1991 
denied a rating in excess of 50 percent for PTSD.  There is 
no factual dispute as to the date of receipt at the RO of the 
veteran's reopened claim for a rating in excess of 50 percent 
for PTSD, established by date-stamp, and no contention that 
he applied for an increased rating for that disability at any 
earlier date.  

The veteran's application for a total disability rating based 
on unemployability due to service-connected disability (VA 
Form 21-8940) was received at the RO on March 7, 1994, as 
established by date-stamp.  While it is alleged that the 
veteran in some manner submitted an informal claim for a 
total disability rating based on unemployability due to 
service-connected disability prior to the date of receipt of 
his formal application, the Board finds no evidence in the 
record to support that assertion.  Governing regulations 
provide that any communication or action indicating an intent 
to apply for one or more benefits administered by VA, from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  The informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a) (1999).  The Federal Circuit Court has 
upheld the determination by the Court of Appeals for Veterans 
Claims that under the Department's regulations an informal 
claim application must be written.  Rodriguez v. West, No. 
98-7087 (Fed. Cir. Aug. 25, 1999).  The Board is not free to 
disregard its own regulations and is "required to apply all 
relevant statutes and regulations appropriate to the 
particular case before it."  Browder v. Derwinski, 1 
Vet.App.204, 205 (1991)

The Board's review of the record prior to or after the Board 
decision of April 1991 shows no communication from the 
veteran or anyone acting on his behalf which indicates an 
intent to apply for a total disability rating based on 
unemployability.  Rather, all such communications clearly 
state that the benefit sought is increased service-connected 
disability benefits.  In the absence of evidence establishing 
the submission of an informal claim for a total disability 
rating based on unemployability prior to receipt of the 
veteran's formal application on March 7, 1994, the Board 
finds that the date of receipt of that claim is March 7, 
1994.  ]

It is further argued that the veteran is entitled to an 
earlier effective date for the assignment of a schedular 
evaluation of 100 percent under the provisions of 38 U.S.C.A. 
§ 5110(b)(2); under the provisions of  38 C.F.R. 
§§ 3.157(b)(1) and 3.400(q)(1)(i); under VAOPGCPREC 12-98; 
and under the holdings of the Court in Servello v. Derwinski,  
3 Vet. App. 196, 198 (1992). 

However,  38 U.S.C.A. § 5110(b)(2) provides that the earliest 
effective date of an award of increased compensation shall be 
the earliest date as of which it was ascertainable that an 
increase in disability had occurred, if application was 
received within one year from such date.  The implementing 
regulation,  38 C.F.R. § 3.400(o)(2), states that the 
effective date of an increase in disability compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
[the] claim is received within one year from such date.
In this case, the record includes no evidence dated within 
one year prior to receipt of his reopened claim on May 31, 
1991 showing an increase in the severity of the veteran's 
service-connected PTSD.  In fact, the veteran has submitted 
no evidence 

which reflects treatment for his PTSD within one year prior 
to receipt of his reopened claim on May 31, 1991, and no such 
evidence is cited or referenced in support of that argument.  

With respect to the arguments propounded under  38 C.F.R. 
§§ 3.157(b)(1) and Servello v. Derwinski,  3 Vet. App. 196, 
198 (1992), the record contains no report of VA examination 
or hospitalization, no evidence from a private physician or 
layman, or State or other institution record dated or 
received within one year prior to receipt of the veteran's 
claim on May 31, 1991.  According, that regulation and the 
Court's holding interpreting that regulation have no 
application in the instant appeal. 

As to the application of  38 C.F.R. § 3.400(q)(1)(i), as 
interpreted by  VAOPGCPREC 12-98, the record shows that the 
first written communication received subsequent to issuance 
of the final Board decision of April 1991 was the veteran's 
Statement in Support of Claim (VA Form 21-4138), received at 
the RO on May 31, 1991.  That document was accepted as a 
claim for increase, and the date of receipt of that document 
was accepted as the date of the veteran's reopened claim.  
Thereafter, all additional evidence received prior to 
expiration of the appeal period and prior to this appellate 
decision was accepted as pertaining to and in support of the 
veteran's claim for increase, including the maximum benefit 
available, and, following receipt of his VA Form 21-8940 at 
the RO on March 7, 1994, his claim for a total disability 
rating based on unemployability due to service-connected 
disability.  Accordingly, arguments for an earlier effective 
date based upon the alleged failure to consider and apply  
38 C.F.R. § 3.400(q)(1)(i) and  VAOPGCPREC 12-98 are without 
merit.

While the veteran has submitted medical evidence which 
includes a Report of Attending Physician, completed by a 
physician at the VA Center for Stress Recovery in February 
1986, a May 1987 Statement of Disability by a VA 
psychologist, and additional medical evidence that addresses 
the extent of his disability from various causes, that 
evidence does not pertain to the degree or severity of the 
veteran's PTSD or his entitlement to a total rating based on 

unemployability since the dates of the claims which are the 
subject of this appeal or within one year prior to those 
claims. ]

For the reasons and bases explained above, the Board finds 
that neither that particular evidence nor any evidence 
submitted since the date of the veteran's reopened claim 
establishes that a rating in excess of 50 percent for PTSD 
was warranted during that period or at any time prior to the 
date of the VA psychiatric examination conducted on June 5, 
1998.  Accordingly, the assignment of a 100 schedular rating 
for PTSD effective June 5, 1998, is affirmed, and the appeal 
for a rating in excess of 50 percent prior to that date is 
denied.

In addition, the Board finds that the medical and other 
evidence submitted in support of the veteran's claims does 
not demonstrate that he was unemployable due to service-
connected disability, or that vocational rehabilitation was 
infeasible, prior to June 5, 1998, nor was there evidence of 
circumstances which the appropriate officials might find so 
"exceptional or unusual" as to warrant an extraschedular 
rating prior to that date.  Shipwash v. Brown,  8 Vet. App.  
218, 227 (1995).

Further, the Board finds that the evidentiary record since 
the date of the veteran's reopened claim for a rating in 
excess of 50 percent in May 1991, including the period since 
the filing of his application for a total disability rating 
based on unemployability due to service-connected disability 
(VA Form 21-8940) on March 7, 1994, does not establish that 
the veteran was unemployable due to service-connected 
disability at any time during the period from May31, 1991 
until June 5, 1998, when unemployability due to PTSD was 
first clinically demonstrated. 

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Entitlement to an effective date prior to June 5, 1998, for a 
rating in excess of 50 percent for PTSD is denied

Entitlement to a total disability rating based on 
unemployability due to service-connected disability during 
the period from May 31, 1991 to June 5, 1998, is denied. 



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals












 

